     Case 4:19-cv-00878 Document 25 Filed on 01/21/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

Kevin Abimael Ochoa−Castillo               §
                                           §
versus                                     §        Civil Action 4:19−cv−00878
                                           §
Bryan Christian, et al.                    §

                               NOTICE OF SETTING


     A telephonic Telephone Conference is set at the following date and time:

                            1/24/2020 at 03:00 PM CST
                     before Magistrate Judge Andrew M Edison
                                Motion to Dismiss − #17
     Please call the Court's conference line ten minutes prior to the scheduled hearing.

             Dial in Number: 409-763-7881
             Conference ID: 37881#
             Password: 13579#



Date: January 21, 2020
                                                                David J. Bradley, Clerk
